Title: From Thomas Jefferson to Charles Lynch, 15 February 1781
From: Jefferson, Thomas
To: Lynch, Charles



Sir
Richmond Febry. 15. 1781.

The rapid approach of Ld. Cornwallis renders it necessary for us to made a sudden and effectual opposition. If you can raise any body of Volunteers and proceed immediately to oppose the enemy either by joining Genl. Greene or falling in with any other forces embodied, you will render essential service. I therefore pray you to do it, taking the command of the men yourself, and having such subordinate officers as shall be agreeable to the people and yourself. Subsist the men by calling on any Persons holding public Provisions, or by impressing under the Provision Law and returning a list of the certificates given, to the Auditors, or by furnishing themselves with provisions for which they shall be allowed by way of rations.
I am with much Esteem Sr your most obedt. St.,

T.J.

